This was an action of covenant, in which the plaintiff had taken out the bond for the purpose of proving it by the subscribing witness abroad. The deposition was returned with the bond annexed; and now GRUNDY moved that he might have the bond for the purpose of sending it to another State, where his witness lived, in order that he might prove it was not his deed.
said the motion was proper, but must be allowed on terms, as was done in the case of Hendrick v. Hendrick, on the equity side of this court. The clerk must take a copy, and if the bond is not returned at the next term it shall operate as a confession of the plaintiff's declaration, or if *Page 351 
returned, and it should be defaced, obliterated, or altered in any manner it should have the same effect.